DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The expression “a tubular support assembly to receive an umbrella through an opening the table portion…”(claim 1, lines 5-6), “wherein the one or more skin assemblies may for an interior storage area” (claim 10, lines 2, 3) are confusing and unclear.  With respect to claim 1, it appears that it should read ---a tubular support assembly to receive an umbrella through an opening in the table portion---.  Clarification and correction are required.  The expression “the step” (claim 12) has no definite antecedent basis in the claims.	
	Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (‘681).  The reference to Smith et al teaches structure as claimed including an umbrella replacement base assembly, comprising: a table portion (10); 
a stem or support portion (14); a base portion; a tubular support assembly to receive an umbrella through an opening the table portion and the tubular support assembly to pass through the table portion and the stem or support portion, and the tubular support assembly to connect to a base assembly or to pass through the base assembly and connect an interior bottom side of the base assembly; and 
a plurality of extension assemblies, the extension assemblies extending from the base portion to provide support to the umbrella replacement base assembly and tubular cover/one or more skin assemblies (at 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (‘681). The reference to Smith et al teaches structure substantially as claimed as discussed above including one or more skin assemblies.  The particular shape of the skins is a matter of design parameters and desirability which would have been obvious to one of ordinary skill in the art would have been a reasonably predictable result, thereby providing structure as claimed.
	
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al  (‘681) as applied to the claims above, and further in view of Choudhury et al (‘070).   The reference to Smith et al teaches structure .
	Claims 4, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al  (‘681) as applied to the claims above, and further in view of Fink (‘545).   The reference to Smith et al teaches structure substantially as claimed as discussed above including a table portion the only difference being that the side of the table portion does not include a door to provide access to storage of the table top.  However, the reference to Fink (at 122) teaches the use of providing a door to provide access to storage of a table to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Smith et al to include a door at the side of the table to provide access to storage, as taught 
	Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al  (‘681) as applied to the claims above, and further in view of Albornoz Pinzon et al (‘645).   The reference to Smith et al teaches structure substantially as claimed as discussed above including a table portion the only difference being that the top of the table portion does not include a door to provide access to storage of the table top and the table portion does not include a plurality of tiers to provide additional supporting surface.  However, the reference to Albornoz Pinzon et al (at 11, 12, 15) teaches the use of providing a door to provide access to storage of a table and a plurality of tiers to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Smith et al to include aa door at the top of the table to provide access to storage and a plurality of tiers, as taught by Albornoz Pinzon et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including umbrella supporting tables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/JOSE V CHEN/Primary Examiner, Art Unit 3637